ROSS, Circuit judge
(dissenting). The indictment in this case is in every respect similar to the indictment in the Williamson Case referred to in the foregoing opinion. The same judge presided on the trial of both cases, and the record makes it clear to my mind that the present case was tried and the jury instructed, as in that case, upon the theory that the indictment included a conspiracy not only in making the initial entry of the lands in question, but also in the making of final proof therefor, and that the law prohibited any contract by an entryman, prior to the making of final proof, for the conveyance of his interest in such land to another. The record here allows that evidence was introduced on the part of the government based on that theory, and such, I think, was the plain import of the instructions of the court complained of. As the Supreme Court held in the Williamson Case that such theory, as well as such instructions, were erroneous, I think it necessarily results that there was similar error in the present case. Therefore I dissent from the present judgment.